Per Curiam.
1. There was a sufficient assignment of error in the bill of exceptions upon a final judgment — the overruling of the motion for a new trial. Holmes v. Pope, 1 Ga. App. 338, 340 (58 S. E. 281), and citations. The other grounds of the motion to dismiss the bill of exceptions are without substantial merit, and the motion is denied.
2. The bill of exceptions contains no assignment of error upon either the exceptions pendente lite or the judgments therein complained of. Therefore, under repeated rulings of the Supreme Court and of this court, .the exceptions jiendente lite can not be considered.
3. Under all the facts of the ease the court did not err in admitting in evidence page 513 of Mortgage Book 31 of the public records of Berrien county, showing the record of the contract between the parties to this case.' See, in this connection, Moody v. Board of Commissioners, 29 Ga. App. 21 (6) (113 S. E. 103), and cit.
4. Under the provisions of the contract entered into by the parties, and the other evidence adduced, the court did not err in directing a verdict in favor of the plaintiff for the full amount sued for.
5 The refusal to grant a new trial was not error.

Judgment affirmed.


Broyles, G. J., mid Blood/worth, J., concur. Luke, J., dissents.